Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Veda Pryor appeals the district court’s order granting Defendant’s motion for summary judgment in Pryor’s civil action alleging breach of a voluntary resolution agreement and discrimination under Section 504 of the Rehabilitation Act of 1973, Title VI of the Civil Rights Act of 1964, the Age Discrimination Act of 1975, and Title II of the Americans with Disabilities Act of 1990. We have reviewed the record and find no reversible error. Accordingly, we *292affirm for the reasons stated by the district court. Pryor v. Prince George’s Cmty. Coll., No. 8:12-cv-02653-JFM (D.Md. May 15, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.